Citation Nr: 0311298	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  00-21 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for numbness to the 
arms and legs, including as due to an undiagnosed illness.

2.  Entitlement to service connection for generalized joint 
pain, including as due to an undiagnosed illness.

3.  Entitlement to service connection for respiratory 
difficulties, including as due to an undiagnosed illness.

4.  Entitlement to service connection for headaches, 
including as due to an undiagnosed illness.

5.  Entitlement to service connection for short-term memory 
loss, including as due to an undiagnosed illness.

6.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
November 1990 to July 1991, and unverified active service 
from August 1983 to August 1985.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a March 
1999 rating decision by the Buffalo, New York, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


REMAND

During the course of this appeal there was a significant 
change in VA law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
also been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  See VAOPGCPREC 11-2000.  The veteran has not 
been given adequate notice of the VCAA, and specifically how 
it applies to his claims.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

In a decision issued May 1, 2002, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice without 
remanding such matters to the RO.  Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs, __F.3d__,Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  Hence, the Board 
may not provide the veteran notice on its own.

Accordingly, the case is hereby REMANDED to the RO for the 
following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The RO should also advise him of 
the evidence necessary to substantiate 
his claims, as well as what evidence he 
is to provide and what evidence VA will 
attempt to obtain.  

2.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
issues on appeal.  If the benefits sought 
remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purpose of this remand is to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).

The appellant and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

